EXHIBIT 10.32

EMPLOYMENT AGREEMENT

This Employment Agreement (this "Agreement"), effective as of the Effective
Date, is by and between The Neiman Marcus Group, Inc., a Delaware corporation
("NMG") and Karen Katz (the "Executive").

1.  Definitions. As used in this Agreement, the following terms have the
following meanings:

     (a)  "Affiliate" means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity.

     (b)  "Board" means the Board of Directors of NMG.

     (c)  "Cause" means one or more of the following: (i) the Executive's
willful and material failure to substantially perform her duties (other than as
a result of physical or mental illness or injury), or other material breach of
this Agreement; (ii) the Executive's (a) willful misconduct or (b) gross
negligence, in each case which is materially injurious to the Company or its
Affiliates; (iii) the Executive's willful breach of her fiduciary duty or duty
of loyalty to the Company or its Affiliates; or (iv) the commission by the
Executive of any felony or other serious crime involving moral turpitude. For
purposes of the foregoing, no act or failure to act shall be treated as
"willful" unless done, or omitted to be done, by the Executive not in good faith
and without the reasonable belief that the Executive's action or omission was in
the best interest of NMG. "Change of Control Agreement" means the Change of
Control Termination Protection Agreement by and between NMG and Executive, dated
as of April 1, 2005.

     (d)  "Change of Control Agreement" means the Change of Control Termination
Protection Agreement by and between NMG and Executive, dated as of April 1,
2005.

     (e)  "Competitor" means (i) any person or entity (other than NMG or an
Affiliate of NMG) that owns or operates a luxury specialty retail store; (ii)
Saks Incorporated, Nordstrom, Inc., Barneys New York, Inc., or, if those
corporate names are not correct, the businesses commonly referred to as "Saks,"
"Nordstrom's," and "Barneys"; and (iii) the successors to and assigns of the
persons or entities described in (ii).

     (f)  "Confidential Information" means, without limitation, all documents or
information, in whatever form or medium, concerning or evidencing sales; costs;
pricing; strategies; forecasts and long range plans; financial and tax
information; personnel information; business, marketing and operational
projections, plans and opportunities; and customer, vendor, and supplier
information; but excluding any such information that is or becomes generally
available to the public other than as a result of any breach of this Agreement
or other unauthorized disclosure by the Executive.

     (g)  "Disability" means and shall be deemed to have occurred if the
Executive has been determined under NMG's long-term disability plan to be
eligible for long-term disability benefits. In the absence of the Executive's
participation in such plan, "Disability" means that, in the Board's sole
judgment, the Executive is unable to perform any of the material duties of her
regular position because of an illness or injury for (i) 80% or more of the
normal working days during six consecutive calendar months or (ii) 50% or more
of the normal working days during twelve consecutive calendar months.

     (h)  "Effective Date" means October 6, 2005.

     (i)  "Employment Termination Date" means the effective date of termination
of the Executive's employment as established under Paragraph 6(g).

     (j)  "Good Reason" means any of the following actions if taken without the
Executive's prior consent: (i) any material failure by NMG to comply with its
obligations under Paragraph 5 (Compensation and Related Matters); (ii) any
material failure by NMG to comply with its obligations under Paragraph 20
(Assumption by Successor); (iii) a material reduction in the Executive's
responsibilities or duties as in effect on the date hereof; (iv) any relocation
of the Executive's place of business to a location 50 miles or more from the
current location; (v) the reduction in title of the Executive or reporting
relationships as President and Chief Executive Officer of NMS; or (vi) a
material breach of this Agreement by NMG.

     (k)  "Management Equity Incentive Plan" means the NMG Management Equity
Incentive Plan, dated as of November 29, 2005.

     (l)  "Parent" means Newton Acquisition, Inc., a Delaware corporation.

     (m)  "Target Bonus" means the target bonus under NMG's annual incentive
bonus program(s).

     (n)  "Work Product" means all ideas, works of authorship, inventions and
other creations, whether or not patentable, copyrightable, or subject to other
intellectual-property protection, that are made, conceived, developed or worked
on in whole or in part by the Executive while employed by NMG and/or any of its
Affiliates, that relate in any manner whatsoever to the business, existing or
proposed, of NMG and/or any of its Affiliates, or any other business or research
or development effort in which NMG and/or any of its Affiliates engages during
the Executive's employment. Work Product includes any material previously
conceived, made, developed or worked on during the Executive's employment with
NMG prior to the Effective Date.

2.  Employment; Prior Agreement. NMG agrees to continue to employ the Executive,
and the Executive agrees to continue to be employed, for the period set forth in
Paragraph 3, in the position and with the duties and responsibilities set forth
in Paragraph 4, and upon the other terms and conditions set out in this
Agreement. The Change of Control Agreement is expressly assumed hereby as
contemplated in Section 10 thereof. Notwithstanding the foregoing, the Executive
acknowledges and agrees that the terms of the grant of an award pursuant to the
Management Equity Incentive Plan shall be governed exclusively by the terms of
such grant, including, without limitation, the vesting provisions thereof.
Accordingly, notwithstanding anything to the contrary in the Change of Control
Agreement, there shall be no acceleration of vesting as a result of a
termination of employment for any reason.

The Executive hereby acknowledges and agrees that the foregoing assumption by
NMG of the Change of Control Agreement, and the entrance by NMG into this
Agreement, is in full satisfaction of NMG's obligations under Paragraph 10 of
the Change of Control agreement to expressly, absolutely and unconditionally
assume and agree to perform the Change of Control Agreement and any other
agreements to which the Executive and NMG are parties, and that the Executive
will not have the right to terminate her employment for "Good Reason" as defined
in the Change of Control Agreement under item 5 of such definition.

3.  Term. Unless sooner terminated as provided in this Agreement, the term of
the Agreement shall commence on the Effective Date and extend until the fifth
anniversary thereof (the "Employment Term"), provided that the Employment Term
shall automatically be extended for successive one year periods thereafter,
unless at least three months prior to the commence of any such one year period,
either party provides written notice to the other (a "Notice of Non-Renewal")
that the Employment Term shall not be so extended.. The Executive's employment
will end upon the expiration of the Employment Term.

4.  Position and Duties.

     (a)  The Executive shall serve as the Chief Executive Officer and President
of Neiman Marcus Stores, a division of NMG ("NMS"). In such capacity, the
Executive, subject to the ultimate control and direction of the Board, shall
have and exercise direct charge of and general supervision over the business and
affairs of NMS. In addition, the Executive shall have such other duties,
functions, responsibilities, and authority as are from time to time delegated to
the Executive by the Board and the Chief Executive Officer of NMG; provided,
however, that such duties, functions, responsibilities, and authority are
reasonable and customary for a person serving in the same or similar capacity of
an enterprise comparable to NMS. The Executive shall report and be accountable
to the Board and the President and Chief Executive Officer of NMG or their
respective designees.

     (b)  During the Employment Term, the Executive shall devote her full time,
skill, and attention and her best efforts to the business and affairs of NMS to
the extent necessary to discharge fully, faithfully, and efficiently the duties
and responsibilities delegated and assigned to the Executive in or pursuant to
this Agreement, except for usual, ordinary, and customary periods of vacation
and absence due to illness or other disability. Notwithstanding the foregoing,
the Executive may (i) subject to the approval of the Board, serve as a director
or as a member of an advisory board of a noncompeting company, (ii) serve as an
officer or director or otherwise participate in non-profit educational, welfare,
social, religious and civil organizations, including, without limitation, all
such positions and participation in effect as of the Effective Date, and (iii)
manage personal and family investments; provided, however, that any such
activities as described in (i), (ii) or (iii) of the preceding provisions of
this paragraph do not significantly interfere with the performance and
fulfillment of the Executive's duties and responsibilities as an executive of
NMS in accordance with this Agreement.

     (c)  In connection with the Executive's employment by NMG under this
Agreement, the Executive shall be based at the principal executive offices of
NMG in Dallas, Texas, except for such reasonable travel as the performance of
the Executive's duties in the business of NMG and NMS may require.

     (d)  All services that the Executive may render to NMG or any of its
Affiliates in any capacity during the Employment Term shall be deemed to be
services required by this Agreement and the consideration for such services is
that provided for in this Agreement.

5.  Compensation and Related Matters.

     (a)  Base Salary. During the Employment Term, NMG shall pay to the
Executive for her services under this Agreement an annual base salary ("Base
Salary"). The Base Salary on the Effective Date shall be $760,000. The Base
Salary will be reviewed annually and is subject to adjustment at the discretion
of the Board, but in no event shall NMG pay the Executive a Base Salary less
than that set forth above. The Base Salary shall be payable in installments in
accordance with the general payroll practices of NMG, or as otherwise mutually
agreed upon.

     (b)  Annual Incentives. The Executive will participate in NMG's annual
incentive bonus program(s) applicable to the Executive's position, in accordance
with the terms of such program(s). The Executive's Target Bonus on the Effective
Date is 65% of her Base Salary. The Target Bonus percentage may be adjusted but
may not be reduced below 65% of the Executive's Base Salary. The actual amount
of any annual incentive bonus paid to the Executive will be determined according
to the terms of the annual incentive bonus program(s), including any such terms
that place the amount of any annual incentive bonus within the discretion of the
Board.

     (c)  Long-term Incentives. The Executive shall participate in the
Management Equity Incentive Plan in a manner that is consistent with the
participation of other senior executives of NMG.

     (d)  SERP Enhancement. During the Employment Term, the Executive shall
continue to accrue benefits under The Neiman Marcus Group, Inc. Supplemental
Executive Retirement Plan (the "SERP"), provided that (i) the SERP shall not be
amended or terminated in any way that adversely affects the Executive, and (ii)
after the Executive has reached the 25-year maximum set forth in the SERP, she
shall be entitled to an additional one year of credit for each full year of
service thereafter. In addition, if (i) during the Employment Term, the
Executive's employment is terminated by NMG for any reason other than death,
Disability, or Cause, (ii)during the Employment Term, the Executive's employment
is terminated by the Executive for Good Reason, or (iii) the Executive's
employment terminates upon expiration of the Employment Term following the
provision by NMG of a Notice of Non-Renewal, and, in any such case, on the date
of such termination the Executive has not yet reached age 65, the Executive's
SERP benefit shall not be reduced according to the terms of the SERP solely by
reason of the Executive's failure to reach age 65 as of the Employment
Termination Date.

     (d)  Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, programs, and
arrangements that are generally made available by NMG to its senior executives,
including without limitation NMG's life insurance, long-term disability, and
health plans. NMG agrees that the employee benefit plans, programs and
arrangements that are made available to the Executive during the Employment Term
will not be materially diminished in the aggregate from those benefit plans,
programs and arrangements made available immediately prior to the Effective
Date. The Executive agrees to cooperate and participate in any medical or
physical examinations as may be required by any insurance company in connection
with the applications for such life and/or disability insurance policies.

     (e)  Fringe Benefits. The Executive will be entitled for the Employment
Term to the perquisites and other fringe benefits that are made available by NMG
to its senior executives generally and to such perquisites and fringe benefits
that are made available by NMG to the Executive in particular, subject to any
applicable terms and conditions of any specific perquisite or other fringe
benefit. NMG agrees that the perquisites and other fringe benefits that are made
available to the Executive during the Employment Term will not be materially
diminished in the aggregate from those perquisites and fringe benefits made
available immediately prior to the Effective Date. Without limiting the
foregoing, the Executive's $25,000 annual clothing allowance shall remain in
place during the Employment Term.

     (f)  Expenses. The Executive shall be entitled to receive reimbursement for
all reasonable expenses incurred by the Executive in performing her duties and
responsibilities under this Agreement, consistent with NMG's policies or
practices for reimbursement of expenses incurred by other NMG senior executives.

     (g)  Vacations. During the Employment Term, the Executive shall be eligible
for vacation, sick pay, and other paid and unpaid time off in accordance with
the policies and practices of NMG. The Executive agrees to use her vacation and
other paid time off at such times that are (i) consistent with the proper
performance of her duties and responsibilities and (ii) mutually convenient for
NMG and the Executive.

     (h)  Indemnification. The Executive will be entitled to indemnification on
the same terms as indemnification is made available by NMG to its other senior
executives, whether through NMG's bylaws or otherwise.

6.  Termination of Employment.

     (a)  Death. The Executive's employment shall terminate automatically upon
her death.

     (b)  Disability. In the event of the Executive's Disability during the
Employment Term, NMG may notify the Executive of NMG's termination of the
Executive's employment.

     (c)  Termination by NMG for Cause. NMG or the Chief Executive Officer of
NMG may terminate the Executive's employment for Cause. To exercise its right to
terminate the Executive's employment pursuant to clause (i), (ii) or (iii) of
the definition of Cause, however, NMG must first provide the Executive with a
reasonable period of time to correct the circumstances or events, to the extent
that they may reasonably be corrected, that NMG contends give rise to the
existence of Cause under such provision. Prior to terminating the Executive's
employment for Cause under this Paragraph 6(c), NMG must provide the Executive
with a written notice of its intent to terminate her employment for Cause. Such
written notice must specify the particular act or acts or failure(s) to act that
form(s) the basis for the decision to so terminate the Executive's employment
for Cause. The Executive will be given the opportunity within 30 calendar days
of her receipt of such notice to meet with the Board to defend herself with
regard to the alleged act or acts or failure(s) to act. If at the conclusion of
or following such a meeting, the Board decides to proceed with the termination
of the Executive's employment for Cause, such a termination will be effected by
providing the Executive with a Notice of Termination under Paragraph 6(f). Upon
or after NMG's issuance of the notice of intent to terminate the Executive's
employment for Cause, NMG may suspend the Executive with pay pending the Board's
decision whether to proceed with the termination.

     (d)  Termination by the Executive for Good Reason. The Executive may
terminate her employment for Good Reason. To exercise her right to terminate for
Good Reason, the Executive must provide written notice to NMG of her belief that
Good Reason exists, and that notice shall describe the circumstance believed to
constitute Good Reason. If that circumstance may reasonably be remedied, NMG
shall have 30 days to effect that remedy. If not remedied within that 30-day
period, the Executive may submit a Notice of Termination; provided, however,
that the Notice of Termination invoking the Executive's right to terminate her
employment for Good Reason must be given no later than 60 days after the later
of (i) the first date the Executive knew or should have known that Good Reason
existed, and (ii) the end of NMG's 30-day cure period, if applicable; otherwise,
the Executive is deemed to have accepted the circumstance(s) that may have given
rise to the existence of Good Reason.

     (e)  Termination by Either Party Without Cause or Without Good Reason.
Either NMG or the Executive may terminate the Executive's employment without
Cause or Good Reason upon at least three months' prior written notice to the
other party.

     (f)  Notice of Termination. Any termination of the Executive's employment
by NMG or by the Executive (other than a termination pursuant to Paragraph 6(a))
shall be communicated by a Notice of Termination. A "Notice of Termination" is a
written notice that must (i) indicate the specific termination provision in this
Agreement relied upon; (ii) in the case of a termination for Disability, Cause,
or Good Reason, set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive's employment under
the provision invoked, including the particular act or acts or failure(s) to act
that is or are the basis of any termination for Cause or Good Reason; and (iii)
if the termination is by the Executive under Paragraph 6(e), or by NMG for any
reason, specify the Employment Termination Date. The failure by NMG to set forth
in the Notice of Termination any fact or circumstance that contributes to a
showing of Cause shall not waive any right of NMG or preclude NMG from asserting
such fact or circumstance in enforcing NMG's rights.

     (g)  Employment Termination Date. The Employment Termination Date shall be
as follows: (i) if the Executive's employment is terminated by her death, the
date of her death; (ii) if the Executive's employment is terminated by NMG
because of her Disability or for Cause, the date specified in the Notice of
Termination, which date shall be no earlier than the date such notice is given;
(iii) if the Executive's employment is terminated by the Executive for Good
Reason, the date on which the Notice of Termination is given; (iv) if the
termination is under Paragraph 6(e), the date specified in the Notice of
Termination, which date shall be no earlier than three months after the date
such notice is given if such Notice of Termination is given by the Executive; or
(v) if a Notice of Non-Renewal is provided by either party, upon expiration of
the Employment Term.

     (h)  Resignation. In the event of termination of the Executive's employment
(for any reason other than the death of the Executive), the Executive agrees
that if at such time she is a member of the Board or is an officer of NMG or a
director or officer of any of its Affiliates, she shall be deemed to have
resigned from such position(s) effective on the Employment Termination Date.

7.  Compensation Upon Termination of Employment.

     (a)  Death. If the Executive's employment is terminated by reason of the
Executive's death, NMG shall pay to the Executive's estate (i) any unpaid
portion of the Executive's Base Salary through the Employment Termination Date
and any bonus payable for the preceding fiscal year that has otherwise not
already been paid (together, the "Compensation Payment"), (ii) any accrued but
unused vacation days (the "Vacation Payment"), (iii) any reimbursement for
business travel and other expenses to which the Executive is entitled (the
"Reimbursement"), and (iv) an amount of annual incentive pay, as described in
Paragraph 5(b), equal to a prorated portion of the Target Bonus amount for the
year in which the Employment Termination Date occurs (the "Prorated Bonus").
This Paragraph 7(a) does not limit the entitlement of the Executive's estate or
beneficiaries to any death or other vested benefits to which the Executive may
be entitled under any life insurance, stock ownership, stock options, or other
benefit plan or policy that is maintained by NMG for the Executive's benefit.

     (b)  Disability. If the Executive's employment is terminated by reason of
the Executive's Disability, NMG shall pay to the Executive (i) the Compensation
Payment, (ii) the Vacation Payment, (iii) the Reimbursement, and (iv) the
Prorated Bonus. This Paragraph 7(b) does not limit the entitlement of the
Executive to any amounts payable pursuant to the terms of any applicable
disability insurance plan, policy, or similar arrangement that is maintained by
NMG for the Executive's benefit.

     (c)  Termination by the Executive Without Good Reason or Following
Executive Non-Renewal. If the Executive's employment is terminated by the
Executive pursuant to and in compliance with Paragraph 6(e) or by reason of the
provision of a Notice of Non-Renewal by the Executive, NMG shall pay to the
Executive (i) the Compensation Payment, (ii) the Vacation Payment, and (iii) the
Reimbursement.

     (d)  Termination for Cause. If the Executive's employment is terminated by
NMG for Cause, NMG shall pay to the Executive (i) the Compensation Payment, (ii)
the Vacation Payment, and (iii) the Reimbursement.

     (e)  Termination Without Cause or With Good Reason or Following NMG Notice
of Non-Renewal. If, following the second anniversary of the Effective Date, the
Executive's employment (x) is terminated by NMG during the Employment Term for
any reason other than death, Disability, or Cause, (y) is terminated by the
Executive for Good Reason during the Employment Term, or (z) terminates upon
expiration of the Employment Term following the provision of a Notice of
Non-Renewal by NMG, then NMG shall pay to the Executive (i) the Compensation
Payment, (ii) the Vacation Payment, and (iii) the Reimbursement. In addition,
subject to the Executive's execution of a release and waiver of claims against
NMG and its Affiliates in such form as NMG may reasonably require, NMG will (i)
pay to the Executive the Prorated Bonus, (ii) pay to the Executive a lump sum
equal to two (2) times the sum of the Base Salary provided for in Paragraph 5(a)
and the Target Bonus under Paragraph 5(b), at the level in effect as of the
Employment Termination Date, and (iii) for the two (2) year period following
such termination provide to the Executive the benefits described in, and subject
to the terms of, Paragraph 3b of the Change of Control Agreement; provided,
however, that the Executive shall be required to repay the amounts described in
clauses (i) and (ii), and the benefits described in clause (iii) shall cease if:

   

(i)

the Executive receives written notice from NMG that, in the reasonable judgment
of NMG, the Executive engaged or is engaging in any conduct that violates
Paragraph 8 or engaged or is engaging in any of the Restricted Activities
described in Paragraph 9, unless within 30 days of the date NMG so notifies the
Executive in writing, the Executive provides information to NMG that NMG
determines is sufficient to establish that the Executive did not engage in any
conduct that violated Paragraph 8 or engage in any of the Restricted Activities
described in Paragraph 9; or

  

   

   

(ii)

the Executive is arrested or indicted for any felony, other serious criminal
offense, or any violation of federal or state securities laws, or has any civil
enforcement action brought against her by any regulatory agency, for actions or
omissions related to her employment with NMG or any of its Affiliates, or if NMG
reasonably believes that the Executive has committed any act or omission, either
during her employment under this Agreement or if related to such employment
thereafter, that during her employment would have entitled NMG to terminate her
employment for Cause under provisions (i), (ii), (iv), or (vi) of the definition
of Cause, and the Executive is found guilty or enters into a plea agreement,
consent decree or similar arrangement with respect to any such criminal or civil
proceedings, or if the Board makes a finding that the Executive has committed
such an act or omission. If any such criminal or civil proceedings do not result
in a finding of guilt or the entry of a plea agreement or consent decree or
similar arrangement, or if the Board makes a finding that the Executive has not
committed such an act or omission, the Executive shall not be required to repay
any amounts hereunder.


     (f)  Termination Within Two Years Following the Effective Date. If, within
the two-year period following the Effective Date, the Executive's employment
with NMG or an Affiliate or successor of NMG is terminated for any reason, the
Executive's entitlements and obligations, if any, shall be governed by the
Change of Control Agreement, and Paragraphs 7, 8, 9 and 10 of this Agreement
shall not be applicable; provided, however, that (i) as provided in Paragraph 2
of this Agreement, there shall be no acceleration of vesting as a result of a
termination of employment for any reason, and (ii) the provisions of Paragraph
5(d) of this Agreement (relating to SERP enhancements) shall be applicable
notwithstanding any contrary provisions of the Change in Control Agreement with
respect to the SERP.

     (g)  No Mitigation. The Executive will not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor will the amount of any payment provided for under this
Agreement be reduced by any profits, income, earnings, or other benefits
received by the Executive from any source other than NMG or its successor.

     (h)  Offset. The Executive agrees that NMG may set off against, and she
authorizes NMG to deduct from, any payments due to the Executive, or to her
heirs, legal representatives, or successors, as a result of the termination of
the Executive's employment any specified amounts which may be due and owing to
NMG by the Executive, whether arising under this Agreement or otherwise.

8.  Confidential Information.

     (a)  The Executive acknowledges and agrees that (i) NMG is engaged in a
highly competitive business; (ii) and resources to develop goodwill with its
customers, vendors, and others, and to create, protect, and exploit Confidential
Information; (iii) NMG must continue to prevent the dilution of its goodwill and
unauthorized use or disclosure of its Confidential Information to avoid
irreparable harm to its legitimate business interests; (iv) in the luxury
specialty retail business, her participation in or direction of NMG's day-to-day
operations and strategic planning are an integral part of NMG's continued
success and goodwill; (v) given her position and responsibilities, she
necessarily will be creating Confidential Information that belongs to NMG and
enhances NMG's goodwill, and in carrying out her responsibilities she in turn
will be relying on NMG's goodwill and the disclosure by NMG to her of
Confidential Information; (vi) she will have access to Confidential Information
that could be used by any Competitor of NMG in a manner that would irreparably
harm NMG's competitive position in the marketplace and dilute its goodwill; and
(vii) she necessarily would use or disclose Confidential Information if she were
to engage in competition with NMG.

     (b)  NMG acknowledges and agrees that the Executive must have and continue
to have throughout her employment the benefits and use of its and its
Affiliates' goodwill and Confidential Information in order to properly carry out
her responsibilities. NMG accordingly promises upon execution and delivery of
this Agreement to provide the Executive immediate access to new and additional
Confidential Information and authorize her to engage in activities that will
create new and additional Confidential Information.

     (c)  NMG and the Executive thus acknowledge and agree that during the
Executive's employment with NMG and upon execution and delivery of this
Agreement she (i) has received, will receive, and will continue to receive,
Confidential Information that is unique, proprietary, and valuable to NMG and/or
its Affiliates; (ii) has created, will create, and will continue to create,
Confidential Information that is unique, proprietary, and valuable to NMG and/or
its Affiliates; and (iii) has benefited, will benefit, and will continue to
benefit, including without limitation by way of increased earnings and earning
capacity, from the goodwill NMG and its Affiliates have generated and from the
Confidential Information.

     (d)  Accordingly, the Executive acknowledges and agrees that at all times
during her employment by NMG and/or any of its Affiliates and thereafter:

   

(i)

all Confidential Information shall remain and be the sole and exclusive property
of NMG and/or its Affiliates;

  

     

(ii)

she will protect and safeguard all Confidential Information;

       

(iii)

she will hold all Confidential Information in strictest confidence and not,
directly or indirectly, disclose or divulge any Confidential Information to any
person other than an officer, director, or employee of, or legal counsel for,
NMG or its Affiliates, to the extent necessary for the proper performance of her
responsibilities unless authorized to do so by NMG or compelled to do so by law
or valid legal process;

 

(iv)

if she believes she is compelled by law or valid legal process to disclose or
divulge any Confidential Information, she will notify NMG in writing within 24
hours after receipt of legal process or other writing that causes her to form
such a belief, or as soon as practicable if she receives less than 24 hours'
notice, so that NMG may defend, limit, or otherwise protect its interests
against such disclosure;

       

(v)

at the end of her employment with NMG for any reason or at the request of NMG at
any time, she will return to NMG all Confidential Information and all copies
thereof, in whatever tangible form or medium, including electronic; and

       

(vi)

absent the promises and representations of the Executive in this Paragraph 8 and
in Paragraph 9, NMG would require her immediately to return any tangible
Confidential Information in her possession, would not provide the Executive with
new and additional Confidential Information, would not authorize the Executive
to engage in activities that will create new and additional Confidential
Information, and would not enter or have entered into this Agreement.


9.  Noncompetition and Nondisparagement Obligations. In consideration of NMG's
promises to provide the Executive with new and additional Confidential
Information and to authorize her to engage in activities that will create new
and additional Confidential Information upon execution and delivery of this
Agreement, and the other promises and undertakings of NMG in this Agreement, the
Executive agrees that, while she is employed by NMG and/or any of its Affiliates
and for a one-year period following the end of that employment for any reason,
she shall not engage in any of the following activities (the "Restricted
Activities"):

     (a)  She will not directly or indirectly disparage NMG or its Affiliates,
any products, services, or operations of NMG or its Affiliates, or any of the
former, current, or future officers, directors, or employees of NMG or its
Affiliates;

     (b)  She will not, whether on her own behalf or on behalf of any other
individual, partnership, firm, corporation or business organization, either
directly or indirectly solicit, induce, persuade, or entice, or endeavor to
solicit, induce, persuade, or entice, any person who is then employed by or
otherwise engaged to perform services for NMG or its Affiliates to leave that
employment or cease performing those services;

     (c)  She will not, whether on her own behalf or on behalf of any other
individual, partnership, firm, corporation or business organization, either
directly or indirectly solicit, induce, persuade, or entice, or endeavor to
solicit, induce, persuade, or entice, any person who is then a customer,
supplier, or vendor of NMG or any of its Affiliates to cease being a customer,
supplier, or vendor of NMG or any of its Affiliates or to divert all or any part
of such person's or entity's business from NMG or any of its Affiliates; and

     (d)  She will not associate directly or indirectly, as an employee,
officer, director, agent, partner, stockholder, owner, member, representative,
or consultant, with any Competitor of NMG or any of its Affiliates, unless (i)
she has advised NMG in writing in advance of her desire to undertake such
activities and the specific nature of such activities; (ii) NMG has received
written assurances (that will be designed, among other things, to protect NMG's
and its Affiliates' goodwill, Confidential Information, and other important
commercial interests) from the Competitor and the Executive that are, in NMG's
sole discretion, adequate to protect its interests; (iii) NMG, in its sole
discretion, has approved in writing such association; and (iv) the Executive and
the Competitor adhere to such assurances. This restriction (i) extends to the
performance by the Executive, directly or indirectly, of the same or similar
activities the Executive has performed for NMG or any of its Affiliates or such
other activities that by their nature are likely to lead to the disclosure of
Confidential Information, and (ii) with respect to the post-employment
restriction, applies to any Competitor that has a retail store within 50 miles
of, or in the same Metropolitan Statistical Area as, any retail store of NMG or
any of its Affiliates. The Executive shall not be in violation of this Paragraph
9(d) solely as a result of her investment in stock or other securities of a
Competitor or any of its Affiliates listed on a national securities exchange or
actively traded in the over-the-counter market if she and the members of her
immediate family do not, directly or indirectly, hold more than a total of one
percent of all such shares of stock or other securities issued and outstanding.
The Executive acknowledges and agrees that engaging in the activities restricted
by this Paragraph 9(d) would result in the inevitable disclosure or use of
Confidential Information for the Competitor's benefit or to the detriment of NMG
or its Affiliates.

The Executive acknowledges and agrees that the restrictions contained in this
Paragraph 9 are ancillary to an otherwise enforceable agreement, including
without limitation the mutual promises and undertakings set forth in Paragraph
8; that NMG's promises and undertakings set forth in Paragraph 8, the
Executive's position and responsibilities with NMG, and NMG granting to the
Executive ownership in NMG in the form of NMG stock, give rise to NMG's interest
in restricting the Executive's post-employment activities; that such
restrictions are designed to enforce the Executive's promises and undertakings
set forth in this Paragraph 9 and her common-law obligations and duties owed to
NMG and its Affiliates; that the restrictions are reasonable and necessary, are
valid and enforceable under Texas law, and do not impose a greater restraint
than necessary to protect NMG's goodwill, Confidential Information, and other
legitimate business interests; that she will immediately notify NMG in writing
should she believe or be advised that the restrictions are not, or likely are
not, valid or enforceable under Texas law or the law of any other state that she
contends or is advised is applicable (the "Enforceability Notification"); that
the mutual promises and undertakings of NMG and the Executive under Paragraphs 8
and 9 are not contingent on the duration of the Executive's employment with NMG;
and that absent the promises and representations made by the Executive in this
Paragraph 9 and Paragraph 8, NMG would require her to return any Confidential
Information in her possession, would not provide the Executive with new and
additional Confidential Information, would not authorize the Executive to engage
in activities that will create new and additional Confidential Information, and
would not enter or have entered into this Agreement. Notwithstanding the
foregoing, NMG agrees that the Executive's conduct in providing the
Enforceability Notification under this Paragraph 9(d) shall not constitute a
waiver of any attorney-client privilege between the Executive and her
attorney(s).

10.  Intellectual Property.

     (a)  In consideration of NMG's promises and undertakings in this Agreement,
the Executive agrees that all Work Product will be disclosed promptly by the
Executive to NMG, shall be the sole and exclusive property of NMG, and is hereby
assigned to NMG, regardless of whether (i) such Work Product was conceived,
made, developed or worked on during regular hours of her employment or her time
away from her employment, (ii) the Work Product was made at the suggestion of
NMG; or (iii) the Work Product was reduced to drawing, written description,
documentation, models or other tangible form. Without limiting the foregoing,
the Executive acknowledges that all original works of authorship that are made
by the Executive, solely or jointly with others, within the scope of her
employment and that are protectable by copyright are "works made for hire," as
that term is defined in the United States Copyright Act (17 U.S.C., Section
101), and are therefore owned by NMG from the time of creation.

     (b)  The Executive agrees to assign, transfer, and set over, and the
Executive does hereby assign, transfer, and set over to NMG, all of her right,
title and interest in and to all Work Product, without the necessity of any
further compensation, and agrees that NMG is entitled to obtain and hold in its
own name all patents, copyrights, and other rights in respect of all Work
Product. The Executive agrees to (i) cooperate with NMG during and after her
employment with NMG in obtaining patents or copyrights or other
intellectual-property protection for all Work Product; (ii) execute,
acknowledge, seal and deliver all documents tendered by NMG to evidence its
ownership thereof throughout the world; and (iii) cooperate with NMG in
obtaining, defending and enforcing its rights therein.

     (c)  The Executive represents that there are no other contracts to assign
inventions or other intellectual property that are now in existence between the
Executive and any other person or entity. The Executive further represents that
she has no other employment or undertakings that might restrict or impair her
performance of this Agreement. The Executive will not in connection with her
employment by NMG, use or disclose to NMG any confidential, trade secret, or
other proprietary information of any previous employer or other person that the
Executive is not lawfully entitled to disclose.

11.  Reformation. If the provisions of Paragraphs 8, 9, or 10 are ever deemed by
a court to exceed the limitations permitted by applicable law, the Executive and
NMG agree that such provisions shall be, and are, automatically reformed to the
maximum limitations permitted by such law.

12.  Assistance in Litigation. After the Employment Term, the Executive shall,
upon reasonable notice, furnish such information and assistance to NMG or any of
its Affiliates as may reasonably be requested by NMG in connection with any
litigation in which NMG or any of its Affiliates is, or may become, a party. NMG
shall reimburse the Executive for all reasonable out-of-pocket expenses,
including travel expenses, incurred by the Executive in rendering such
assistance, but shall have no obligation to compensate the Executive for her
time in providing information and assistance in accordance with this Paragraph
12.

13.  No Obligation to Pay; Section 409A of the Code.

     (a)  With regard to any payment due to the Executive under this Agreement,
it shall not be a breach of any provision of this Agreement for NMG to fail to
make such payment to the Executive if (i) NMG is legally prohibited from making
the payment; (ii) NMG would be legally obligated to recover the payment if it
was made; or (iii) the Executive would be legally obligated to repay the payment
if it was made.

     (b)  In the event any payment herein would result in the imposition of an
excise tax pursuant to Section 409A of the Internal Revenue Code of 1986 or the
regulations thereunder ("409A Excise Tax"), the Executive agrees that such
payment shall be postponed to the date that is the earliest date upon which such
payment would no longer result in the imposition of a 409A Excise Tax.

14.  Survival. The expiration or termination of the Employment Term will not
impair the rights or obligations of any party hereto that accrue hereunder prior
to such expiration or termination, except to the extent specifically stated
herein. In addition to the foregoing, NMG's obligations under Paragraphs 5(i),
7, and 16, and the Executive's obligations under Paragraphs 8, 9, 10 and 12,
will survive the expiration or termination of the Executive's employment.

15.  Withholding Taxes. NMG shall withhold from any payments to be made to the
Executive pursuant to this Agreement such amounts (including social security
contributions and federal income taxes) as shall be required by federal, state,
and local withholding tax laws.

16.  Excise Tax Provisions in Connection with a Change of Control.

     (a)  If, after the Effective Date, there occurs a transaction that
constitutes a "change of control" under Regulation 1.280G and, immediately prior
to the consummation of such change of control, NMG is an entity whose stock is
readily tradeable on an established securities market (or otherwise) such that
the excise tax exemption for non-public companies is not available, the
following provisions will apply:

 

(i)

In the event it shall be determined that any Payment is subject to the excise
tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by Executive with respect to such excise tax (such excise tax, together
with any such interest and penalties, hereinafter collectively referred to as
the "Excise Tax"), Executive shall be entitled to receive an additional payment
(a "Gross-Up Payment") in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and the Excise Tax imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments.  Notwithstanding the foregoing provisions of this
Paragraph 16(b), if it shall be determined that Executive is entitled to a
Gross-Up Payment, but that the Payment does not exceed 110% of the greatest
amount that could be paid to Executive without giving rise to any Excise Tax
(the "Safe Harbor Amount"), then no Gross-Up Payment shall be made to Executive
and the amounts payable under this Agreement shall be reduced so that the
Payment, in the aggregate, is reduced to the Safe Harbor Amount.  The reduction
of the amounts payable hereunder, if applicable, shall be made by first reducing
the payments under Paragraph 7(e), unless an alternative method of reduction is
elected by Executive.

       

(ii)

All determinations required to be made under this Paragraph 16, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by a nationally recognized accounting firm selected by NMG (the
"Accounting Firm") which shall provide detailed supporting calculations both to
NMG and the Executive within ten business days of the receipt of notice from
Executive that there has been a Payment, or such earlier time as is requested by
NMG; provided that for purposes of determining the amount of any Gross-Up
Payment, the Executive shall be deemed to pay federal income tax at the highest
marginal rates applicable to individuals in the calendar year in which any such
Gross-Up Payment is to be made and deemed to pay state and local income taxes at
the highest effective rates applicable to individuals in the state or locality
of the Executive's residence or place of employment in the calendar year in
which any such Gross-Up Payment is to be made, net of the maximum reduction in
federal income taxes that can be obtained from deduction of such state and local
taxes, taking into account limitations applicable to individuals subject to
federal income tax at the highest marginal rates.  All fees and expenses of the
Accounting Firm shall be borne solely by NMG.  Any Gross-Up Payment, as
determined pursuant to this Paragraph 16, shall be paid by NMG to the Executive
(or to the appropriate taxing authority on the Executive's behalf) when the
applicable tax is due.  If the Accounting Firm determines that no Excise Tax is
payable by the Executive, it shall so indicate to the Executive in writing.  Any
determination by the Accounting Firm shall be binding upon NMG and the
Executive.  As a result of the uncertainty in the application of Section 4999 of
the Code, it is possible that the amount of the Gross-Up Payment determined by
the Accounting Firm to be due to (or on behalf of) the Executive was lower than
the amount actually due ("Underpayment").  In the event that NMG exhausts its
remedies pursuant to Paragraph 16(b) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by NMG to or for the benefit of Executive.

       

(iii)

The Executive shall notify NMG in writing of any claim by the Internal Revenue
Service that, if successful, would require the payment by NMG of any Gross-Up
Payment.  Such notification shall be given as soon as practicable but no later
than ten business days after the Executive is informed in writing of such claim
and shall apprise NMG of the nature of such claim and the date on which such
claim is requested to be paid.  The Executive shall not pay such claim prior to
the expiration of the thirty day period following the date on which it gives
such notice to NMG (or such shorter period ending on the date that any payment
of taxes with respect to such claim is due).  If NMG notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall (i) give NMG any information reasonably requested by
NMG relating to such claim, (ii) take such action in connection with contesting
such claim as NMG shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by NMG, (iii) cooperate with NMG
in good faith in order to effectively contest such claim and (iv) permit NMG to
participate in any proceedings relating to such claim; provided, however, that
NMG shall bear and pay directly all costs and expenses (including additional
interest and penalties) incurred in connection with such contest and shall
indemnify and hold the Executive harmless, on an after-tax basis, for any Excise
Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expenses. 
Without limitation on the foregoing provisions of this Paragraph 16(b), NMG
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as NMG shall determine; provided, further, that if NMG directs
the Executive to pay such claim and sue for a refund, NMG shall advance the
amount of such payment to the Executive, on an interest-free basis, and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; provided, further, that if the Executive is required to
extend the statute of limitations to enable NMG to contest such claim, the
Executive may limit this extension solely to such contested amount.  NMG's
control of the contest shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and the Executive shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

       

(iv)

If, after the receipt by the Executive of an amount paid or advanced by NMG
pursuant to this Paragraph 16(b), the Executive becomes entitled to receive any
refund with respect to a Gross-Up Payment, the Executive shall (subject to NMG's
complying with the requirements of Paragraph 16(b)) promptly pay to NMG the
amount of such refund received (together with any interest paid or credited
thereon after taxes applicable thereto).  If, after the receipt by the Executive
of an amount advanced by NMG pursuant to Paragraph 16(b), a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and NMG does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of thirty days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of the Gross-Up Payment required to be paid.


17.  Notices. All notices, requests, demands, and other communications required
or permitted to be given or made by either party shall be in writing and shall
be deemed to have been duly given or made (a) when delivered personally, or (b)
when deposited in the United States mail, first class registered or certified
mail, postage prepaid, return receipt requested, to the party for which intended
at the following addresses (or at such other addresses as shall be specified by
the parties by like notice, except that notices of change of address shall be
effective only upon receipt):

 

(i)

If to NMG, at:

The Neiman Marcus Group, Inc.
Attn: General Counsel
1618 Main Street
Dallas, TX 75201


If to the Executive, at the Executive's then-current home address on file with
NMG.

18.  Injunctive Relief. The Executive acknowledges and agrees that NMG would not
have an adequate remedy at law and would be irreparably harmed in the event that
any of the provisions of Paragraphs 8, 9, and 10 were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
the Executive agrees that NMG shall be entitled to equitable relief, including
preliminary and permanent injunctions and specific performance, in the event the
Executive breaches or threatens to breach any of the provisions of such
Paragraphs, without the necessity of posting any bond or proving special damages
or irreparable injury. Such remedies shall not be deemed to be the exclusive
remedies for a breach or threatened breach of this Agreement by the Executive,
but shall be in addition to all other remedies available to NMG at law or
equity.

19.  Binding Effect; No Assignment by the Executive; No Third Party Benefit.
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective heirs, legal representatives, successors, and assigns;
provided, however, that the Executive shall not assign or otherwise transfer
this Agreement or any of her rights or obligations herein. NMG is authorized to
assign or otherwise transfer this Agreement or any of its rights or obligations
herein to an Affiliate of NMG. The Executive shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any payments or other
benefits provided under this Agreement; and no benefits payable under this
Agreement shall be assignable in anticipation of payment either by voluntary or
involuntary acts, or by operation of law, except by will or pursuant to the laws
of descent and distribution. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any person other than the parties, and their
respective heirs, legal representatives, successors, and permitted assigns, any
rights, benefits, or remedies of any nature whatsoever under or by reason of
this Agreement.

20.  Assumption by Successor. NMG shall require any successor or assignee
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all the business and/or assets of NMG, by agreement in
writing in form and substance reasonably satisfactory to the Executive,
expressly, absolutely, and unconditionally to assume and agree to perform this
Agreement in the same manner and to the same extent that NMG would be required
to perform it if no such succession or assignment had taken place. If NMG fails
to obtain such agreement by the effective time of any such succession or
assignment, such failure shall be considered Good Reason; provided, however,
that the compensation to which the Executive would be entitled upon a
termination for Good Reason pursuant to Paragraph 7(e) shall be the sole remedy
of the Executive for any failure by NMG to obtain such agreement. As used in
this Agreement, "NMG" shall include any successor or assignee (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all the business and/or assets of NMG that executes and delivers
the agreement provided for in this Paragraph 20 or that otherwise becomes
obligated under this Agreement by operation of law.

21.  Governing Law. This Agreement and the employment of the Executive shall be
governed by the laws of the State of Texas except for its laws with respect to
conflict of laws.

22.  Arbitration.  (a) All disputes and controversies arising under or in
connection with this Agreement shall be settled by arbitration conducted before
one arbitrator sitting in Dallas, Texas, or such other location agreed by the
parties hereto, in accordance with the rules for expedited resolution of
employment disputes of the American Arbitration Association then in effect. The
determination of the arbitrator shall be made within thirty days following the
close of the hearing on any dispute or controversy and shall be final and
binding on the parties. Judgment may be entered on the award of the arbitrator
in any court having proper jurisdiction.

     (b)  Notwithstanding the foregoing, NMG and its Affiliates may seek such
injunctive or other legal or equitable relief to which it may be entitled in any
state or federal court of competent jurisdiction to enforce its rights under
Paragraphs 7(e), 8, 9, 10 or 12 of this Agreement.

23.  Costs of Proceedings. In connection with any arbitration relating to the
interpretation or enforcement of any provision of this Agreement, each party
shall bear its own costs, provided that NMG shall pay all costs and expenses of
the Executive (including legal fees) solely with respect to any arbitration
instituted on or before the second anniversary of the Effective Date or relating
to any termination of employment that occurs on or prior to such second
anniversary. Reimbursement of the Executive as set forth herein shall occur on a
monthly basis. Notwithstanding the foregoing, if the Executive instituted the
proceeding and the arbitrator or other individual presiding over the proceeding
affirmatively finds that the Executive instituted the proceeding in bad faith,
the Executive shall reimburse NMG for all costs and expenses of the Executive
previously paid by NMG pursuant to this Paragraph 22.

24.  Entire Agreement. This Agreement and the Change of Control Agreement
contain the entire agreement between the parties concerning the subject matter
hereof and supersede the Confidentiality, Non-Competition and Termination
Benefits Agreement dated November 20, 2002 between the Executive and NMG, and
all other prior agreements and understandings, written and oral, between the
parties with respect to the subject matter of this Agreement and the Change of
Control Agreement.

25.  Modification; Waiver. No person, other than pursuant to a resolution duly
adopted by the members of the Board, shall have authority on behalf of NMG to
agree to modify, amend, or waive any provision of this Agreement. Further, this
Agreement may not be changed orally, but only by a written agreement signed by
the party against whom any waiver, change, amendment, modification or discharge
is sought to be enforced. Each party to this Agreement acknowledges and agrees
that no breach of this Agreement by the other party or failure to enforce or
insist on its or her rights under this Agreement shall constitute a waiver or
abandonment of any such rights or defense to enforcement of such rights.

26.  Construction. This Agreement is to be construed as a whole, according to
its fair meaning, and not strictly for or against any of the parties.

27.  Severability. If any provision of this Agreement shall be determined by a
court to be invalid or unenforceable, the remaining provisions of this Agreement
shall not be affected thereby, shall remain in full force and effect, and shall
be enforceable to the fullest extent permitted by applicable law.

28.  Counterparts. This Agreement may be executed by the parties in any number
of counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same agreement.

Remainder of Page Left Intentionally Blank

 

IN WITNESS WHEREOF, NMG has caused this Agreement to be executed on its behalf
by its duly authorized officer, and the Executive has executed this Agreement,
effective as of the Effective Date.

       

 

THE NEIMAN MARCUS GROUP, INC.

      

           

By:

       /s/ Nelson A. Bangs







 

Title:

       Senior Vice President

                     

EXECUTIVE:

         

   /s/ Karen Katz







 

Name:

      Karen Katz

 

 